Citation Nr: 0003694	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  93-10 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability other than residuals of cholecystectomy, including 
peptic ulcer disease with gastroesophageal reflux.

2.  Entitlement to a compensable evaluation for the residuals 
of cholecystectomy.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1962 to October 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Reno, Nevada, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  In March 1995, the Board determined that new and 
material evidence to reopen claims of service connection for 
skin and stomach disabilities had been presented, and 
remanded the case to the RO for further development to be 
followed by a de novo review of both issues. 

Following the de novo review, the RO granted service 
connection for the residuals of acne and the residuals of 
gallbladder removal (cholecystectomy) in April 1996.  A zero 
percent evaluation was assigned for each disability.  
Subsequently, the veteran expressed disagreement with the 
evaluations of these disabilities.  The evaluation for the 
residuals of acne was increased to 10 percent in a July 1996 
rating decision.  The veteran continued to express 
disagreement with this evaluation.  

This matter was returned to the Board in July 1997.  The 
Board remanded the case for additional development.  The 
issues were returned to the Board in September 1998.  The 
requested development pertaining to the issue of entitlement 
to an increased rating for acne was completed, and the Board 
denied entitlement to an evaluation in excess of 10 percent.  
The issues of entitlement to service connection for a stomach 
disability and entitlement to an increased rating for the 
residuals of cholecystectomy were remanded for more 
development.  They have now been returned for further 
appellate review.  

The issue of entitlement to a compensable evaluation for the 
residuals of cholecystectomy will be addressed in the remand 
portion of this decision.  



FINDINGS OF FACT

1.  In a January 1999 addendum to a September 1997 VA 
examination, the examiner diagnosed the veteran's current 
disability as lactose deficiency.  

2.  The service medical records show that the veteran was 
treated on many occasions for complaints of stomach pain.  

3.  In the January 1999 addendum to the September 1997 VA 
examination, the examiner opined that the veteran's current 
lactose deficiency is a continuation of the disability that 
was manifested during active service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a stomach 
disability other than residuals of cholecystectomy, including 
peptic ulcer disease with gastroesophageal reflux, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he developed a stomach disability 
during active service.  He believes that his disability was 
misdiagnosed, and that the treatment administered to him 
during service caused his disability to become worse.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a gastric or 
duodenal (peptic) ulcer becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of an ulcer during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In this case, the veteran's service medical records show 
treatment for complaints of stomach pain on many occasions.  
In a January 1999 addendum to a September 1997 VA 
examination, the examiner states that the veteran is 
currently suffering from lactose deficiency.  He adds that it 
appears the veteran's symptoms were manifested during active 
service, and that his current disability is a continuation of 
that process.  Therefore, as the evidence shows that the 
veteran was treated for a stomach disability in service, as 
he has currently been diagnosed as having lactose deficiency, 
and as medical opinion has related the veteran's current 
disability to active service, the veteran's claim is well 
grounded.  


ORDER

The claim of entitlement to service connection for a stomach 
disability other than residuals of cholecystectomy, including 
peptic ulcer disease with gastroesophageal reflux, is well 
grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
stomach disability other than residuals of cholecystectomy, 
including peptic ulcer disease with gastroesophageal reflux, 
is well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Following the September 1998 remand, a January 1999 addendum 
to the September 1997 VA examination was obtained.  The 
examiner opined that the veteran's current disability was 
lactose deficiency.  This was noted to be an inborn process 
that did not usually become manifest until adolescence or 
shortly thereafter.  It was added that it appeared the 
veteran never had a peptic ulcer, but that his lactose 
deficiency had first become apparent during service, and that 
his current condition was a continuation of the lactose 
deficiency.  

The opinion contained in the January 1999 addendum has raised 
additional questions that must be addressed prior to reaching 
a final decision in this case.  As noted by the RO, 
congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation, and 
service connection may not be established for these defects.  
38 C.F.R. § 3.303(c).  However, the Board notes that the 
General Counsel of the VA outlined certain exceptions to this 
regulation in VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  This 
opinion notes that there is a distinction between congenital 
defects, and congenital or familial diseases.  In the case of 
a disease process, it is possible that it could be aggravated 
during active service.  The Board finds that the veteran 
should be afforded an additional examination, and a medical 
opinion must be obtained to determine whether or not his 
"inborn" lactose deficiency is considered a congenital or 
developmental defect or disease process.  If it is a 
congenital or developmental disease process, the examiner 
should indicate whether or not it had its onset or increased 
in severity during active service.  

In addition, the veteran's representative contends that the 
development requested by the September 1998 remand for the 
issue of entitlement to a compensable evaluation for the 
residuals of cholecystectomy has not been completed.  The 
veteran's claims folder was to be returned to the examiner 
who conducted the September 1997 VA examination, in part so 
that he could indicate whether or not the residuals of 
cholecystectomy were nonsymptomatic or, if symptomatic, 
whether they were manifested by mild or severe symptoms.  
This development was not completed.  The Board is obligated 
by law to ensure that the RO complies with its directives, as 
well as those of the United States Court of Appeals for 
Veterans Claims (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, the Board finds that the 
veteran should again be scheduled for an additional 
examination to determine the severity of the residuals of his 
cholecystectomy.  

For the reasons cited above, these issues must again be 
remanded to the RO for the following action.

1.  The veteran should be afforded an 
additional gastrointestinal examination.  
The claims folder must be made available 
to the examiner for use in the study of 
this case.  All indicated tests and 
studies should be conducted.  After the 
examination and review of the medical 
history contained in the claims folder, 
the examiner should then provide an 
opinion as to the following: 1) Does the 
veteran currently exhibit a lactose 
deficiency, and if so, is it considered 
to be a congenital or developmental 
defect or disease process?  2) If the 
veteran's lactose deficiency is 
determined to be a congenital or 
developmental disease process, did it 
have its onset in service or, if it 
preexisted service, was there a 
pathological worsening of the disease 
during service, and, if so, was the 
increase due to the natural progress of 
the disease?  3) Are the residuals of 
the veteran's cholecystectomy 
nonsymptomatic, or are they manifested 
by mild or severe symptoms which, if 
present, should be identified.  The 
rationale for all conclusions and 
opinions expressed should be provided.  
Any consultations with other specialists 
deemed necessary for a comprehensive 
evaluation should be obtained.  The 
examiner should state in the examination 
report that the pertinent evidence in 
the claims file, including the service 
medical records, was reviewed.  The 
examiner should be provided with a copy 
of this remand to ensure that the 
pertinent questions are addressed.  

2.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
for which a notice of disagreement has 
been filed remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals





 



